                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                           §
                                                   §
versus                                             § CRIMINAL ACTION NO. 1:19CR20
                                                   §
ARNOLD TROY CRAYTON                                §



                                     ORDER OF DETENTION

         The Court called a hearing to consider the matter of Defendant's detention pending trial,

Defendant waived his/her right to a detention hearing. It is therefore,

         ORDERED that the Defendant is detained pending trial without prejudice to his/her

re-raising the issue of pretrial detention at any time.

         Signed: February 15, 2019


                                                          ___________________________________
                                                          KEITH F. GIBLIN
                                                          UNITED STATES MAGISTRATE JUDGE
